Case: 2:04-cr-00119-ALM-CMV Doc #: 338 Filed: 01/19/21 Page: 1 of 8 PAGEID #: 3471




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                               :
                                                        : Case No. 2:04-CR-00119 (1)
                 Plaintiff,                             :
                                                        : CHIEF JUDGE ALGENON L. MARBLEY
        v.                                              :
                                                        :
ERIC K. WATKINS,                                        :
                                                        :
                 Defendant.                             :

                                          OPINION & ORDER

        This matter comes before the Court on Defendant Eric J. Watkins’s Motion for

Compassionate Release. (ECF No. 333). For the following reasons, Defendant’s Motion for

Compassionate Release is DENIED.

                                         I.       BACKGROUND

        On October 21, 2005, Eric J. Watkins was sentenced to 360 months of imprisonment and

5 years of supervised release for one count of conspiracy in violation of 18 U.S.C. § 371, one count

of armed robbery of a financial institution in violation of 18 U.S.C. §§ 2113(a) and (d), one count

of using and carrying a firearm during and in relation to a crime of violence in violation of 18

U.S.C. § 924(c)(1)(A)(ii), and one count of receiving, possessing, concealing, storing, or disposing

of money taken or stolen from a credit union in violation of 18 U.S.C. § 2113(c). (ECF Nos. 161–

62). 1 Mr. Watkins is currently incarcerated at FCI Elkton and has served approximately 50% of

his 30-year prison sentence. (ECF No. 333 at 204). The Defendant filed this Motion for



1
  Defendant was first sentenced on October 1, 2005. On June 10, 2009, this Court granted Mr. Watkins’s motion to
vacate his sentence and a new judgment was entered so Mr. Watkins could file a timely appeal. (ECF Nos. 213–14).
Following an appeal, his original sentence was vacated and remanded for re-sentencing to resolve a discrepancy
between the orally imposed sentence and the written sentencing judgment (ECF No. 236 at 5). At his re-sentencing
on March 14, 2012, Mr. Watkins received the same sentence as originally imposed in his written sentencing
judgment in 2005.
Case: 2:04-cr-00119-ALM-CMV Doc #: 338 Filed: 01/19/21 Page: 2 of 8 PAGEID #: 3472




Compassionate Release on October 14, 2020, asking to be released because of his health

conditions. (ECF No. 333). On November 24, 2020, Mr. Watkins’s appointed counsel filed notice

with this Court that the Defendant’s pro se filing would not be supplemented. (ECF No. 336). On

December 4, 2020, the Government filed its Response in Opposition to the Defendant’s Motion.

(ECF No. 337).

                               II.    STANDARD OF REVIEW

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may “reduce the term of

imprisonment” of a defendant for “extraordinary and compelling reasons” once the exhaustion

requirement or 30-day waiting requirement has been satisfied. 18 U.S.C. § 3582(c)(1)(A); Alam,

960 F.3d at 834. A district court’s decision under Section 3582(c)(1)(A) will be reviewed for abuse

of discretion and a district court “must supply ‘specific factual reasons’” in support of its

compassionate release decision. United States v. Jones, --- F.3d ----, 2020 WL 6817488, at *10

(6th Cir. Nov. 20, 2020). In United States v. Jones, the Sixth Circuit recently clarified the

mechanics of compassionate review under 18 U.S.C. § 3582 where an incarcerated person has

brought a motion on his own behalf. In Jones, the Sixth Circuit announced that U.S.S.G. § 1B1.13

is no longer considered an “applicable” policy statement “in cases where incarcerated persons file

their own motions in district court for compassionate release.” Id.

       The Jones court set forth a three-step framework for district courts to follow when

considering motions for compassionate release. Id. at *6. First, district courts must find whether

“extraordinary and compelling reasons warrant” a sentence reduction. Id. Second, a court must

determine whether the reduction is consistent with applicable policy statements issued by the

Sentencing Commission. Id. Given that the Jones court found that U.S.S.G. § 1B1.13 was no

longer applicable to motions brought by incarcerated persons on their own behalf, federal district



                                                 2
Case: 2:04-cr-00119-ALM-CMV Doc #: 338 Filed: 01/19/21 Page: 3 of 8 PAGEID #: 3473




courts may now skip this step in those instances and “have full discretion to define ‘extraordinary

and compelling’ without consulting the policy statement.” Id. at *9. Third, a court must consider

the factors set forth in 18 U.S.C. § 3553(a) and determine whether, in the court’s discretion, the

reduction authorized by the statute is “warranted in whole or in part under the particular

circumstances of the case.” Id. at *6 (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

                                    III.   LAW & ANALYSIS

                         A.       Exhaustion of Administrative Remedies

       When reviewing motions seeking compassionate release brought under 18 U.S.C. §

3582(c)(1)(A), district courts’ first step is to ask: has the movant either fully exhausted all

administrative rights, or have 30 days lapsed since the movant received the warden’s letter denying

the request. If either prong is answered in the affirmative, courts then inquire if extraordinary and

compelling circumstances justify release. 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Alam, 960 F.3d 831, 832 (6th Cir. 2020). The Sixth Circuit has held that this requirement is not a

jurisdictional rule, but a claim-processing rule that “binds the courts only when properly asserted

and not forfeited.” Id. at 833.

       In his Motion, Mr. Watkins indicates he submitted a formal request for compassionate

release or reduction in sentence to the Warden on April 6, 2020. (ECF No. 333 at 204). He received

a denial letter from the Warden on May 7, 2020, which he included in his Motion to the Court. (Id.

at 209). This Court finds that Mr. Watkins has met the administrative exhaustion requirement

because he has demonstrated that it has been more than thirty days since his formal request was

filed with the BOP and his Motion for Compassionate Release is ripe for consideration.




                                                 3
Case: 2:04-cr-00119-ALM-CMV Doc #: 338 Filed: 01/19/21 Page: 4 of 8 PAGEID #: 3474




                             B.      Extraordinary and Compelling Reasons

           Under the analysis set forth in Jones, this Court must first determine whether

“extraordinary and compelling reasons” warrant a reduction in sentence under 18 U.S.C.

§ 3852(c)(1)(A)(i). This court has “full discretion to define ‘extraordinary and compelling’”

without consulting the policy statement § 1B1.13.” Jones, 2020 WL 6817488, at *9. In his Motion,

Mr. Watkins seeks release for his high blood pressure, which he contends has worsened during his

incarceration. (ECF No. 203 at 203–05). In opposition, the Government argues that Mr. Watkins

has not demonstrated “extraordinary and compelling reasons” justifying his release because he

suffers from a condition “which might increase risk,” but does not put him at increased risk of

severe illness or death from COVID-19 (ECF No. 337 at 5). The Government also contends that

BOP has taken significant measures to protect incarcerated people and is exercising its authority

to designate individuals who may be more susceptible to COVID-19 for home confinement (Id. at

5–6). The Government asserts that “compassionate release is not justified where BOP can provide

substantive health care (and has for years preceding this Motion).” (Id. at 8).

           As an initial matter, this Court recognizes the devastating impact of the COVID-19

pandemic and that prison populations are subject to heightened vulnerability. The spread of

COVID-19 in prisons has been well documented and FCI Elkton, where Mr. Watkins is confined,

had 6 active cases of COVID-19 among the incarcerated population and 13 active cases among

staff as of December 8, 2020. 2 Nine incarcerated people have also died of COVID-19 in the care

of FCI Elkton, and nearly 900 individuals incarcerated there had contracted the virus since the

pandemic began. 3 With respect to Mr. Watkins’s medical condition, the CDC has indicated that




2
    See BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/, last accessed 12/8/2020 at 5:00 p.m.
3
    Id.

                                                        4
Case: 2:04-cr-00119-ALM-CMV Doc #: 338 Filed: 01/19/21 Page: 5 of 8 PAGEID #: 3475




individuals with hypertension might be at a higher risk for severe illness from COVID-19. 4 Mr.

Watkins has submitted voluminous medical records to the Court detailing his ongoing issues with

high blood pressure. (ECF No. 333). The Government does not dispute Mr. Watkins’s health

condition, but argues that BOP is providing him sufficient care for this condition. (ECF No. 337

at 5–6). This Court has discretion to determine for itself whether an incarcerated person has

presented “extraordinary and compelling reasons” within the meaning of the First Step Act, and

this Court finds that Mr. Watkins’s hypertension, which might place him at an increased risk of

severe illness or death if he contracts COVID-19, constitutes “extraordinary and compelling

reasons.”

                         C.       Section 3553 Sentencing Factors Analysis

        When an incarcerated person demonstrates “extraordinary and compelling reasons” which

could justify a reduction in sentence, this Court must also consider “all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 2020 WL 6817488, at *11. A court

does not need to “specifically articulat[e]” every single Section 3553(a) factor in its analysis;

rather, the record “as a whole” must indicate that the pertinent factors were taken into account by

the court. Id. For a reviewing court, the record as a whole will constitute both the original

sentencing proceeding and the compassionate release decision. Id. at *11–12. Section 3553(a)

instructs a court to consider:

        (1) the nature and circumstances of the offense and the history and characteristics of the
            defendant;

        (2) the need for the sentence imposed—



4
 See CDC, People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html, last accessed 11/23/2020 at 4:00 p.m.

                                                      5
Case: 2:04-cr-00119-ALM-CMV Doc #: 338 Filed: 01/19/21 Page: 6 of 8 PAGEID #: 3476




               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                   provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational training,
                   medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for ... the applicable category
           of offense committed by the applicable category of defendant as set forth in the
           guidelines ...;

       (5) any pertinent policy statement ... issued by the Sentencing Commission ...;

       (6) the need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct; and the need to provide
           restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       In support of his Motion for Compassionate Release, Mr. Watkins indicates that he has

served approximately sixteen years of his thirty-year sentence. (ECF No. 333 at 204). He further

indicates that, if released, he would live with his sister, who supports his request for compassionate

release. (Id. at 207–08). He also indicates that he would plan to seek employment. (Id. at 206–08).

The Government opposes his request on the grounds that compassionate release would be

“improper” in light of the Section 3553(a) factors. (ECF No. 337 at 11). The Government suggests

the “nature and circumstances” of the Defendant’s ongoing criminal activity, his “history and

characteristics,” the seriousness of the underlying offense, the need to afford adequate deterrence,

and the need to protect the public all weigh against early release for Mr. Watkins. (Id.).

       On May 6, 2005, Mr. Watkins was found guilty of one count of conspiracy in violation of

18 U.S.C. § 371, one count of armed robbery of a financial institution in violation of 18 U.S.C.



                                                  6
Case: 2:04-cr-00119-ALM-CMV Doc #: 338 Filed: 01/19/21 Page: 7 of 8 PAGEID #: 3477




§ 2113(a) and (d), one count of using and carrying a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii), and one count of receiving, possessing,

concealing, storing, or disposing of money taken or stolen from a credit union in violation of 18

U.S.C. § 2113(c). (ECF No. 135). On October 21, 2005, this Court sentenced him to 360 months

of imprisonment and 5 years of supervised release. (ECF Nos. 161–62). At a resentencing of the

Defendant following an appeal in 2012, this sentence was re-imposed. (ECF No. 249). During this

proceeding, this Court considered that Mr. Watkins was a “career offender,” that the underlying

offense was particularly serious in nature, the need for a sentence to serve values of retribution and

deterrence, the need to protect the public, and the need to rehabilitate the Defendant. (Id.). The

Court also heard testimony from several of the victims regarding the ongoing impact of the acts

committed against them. (Id.). Mr. Watkins’s original sentence of 360 months of imprisonment

and a 5-year term of supervised release was reaffirmed at his 2012 resentencing. (Id.).

       This Court must consider both the health risk to the individual and the interests served by

continued incarceration based on the nature and seriousness of the offense. This Court again finds

the seriousness of the underlying offense, the need for retributive justice, and the need to protect

the public all weigh in favor of denying compassionate release. Mr. Watkins abducted three people

at gunpoint overnight, including two children, and then proceeded to take multiple individuals

hostage at a bank the following day. (Id.). Years later, several victims attended the re-sentencing

hearing again to provide testimony in favor of the Defendant’s continued incarceration. (Id.). One

victim testified that one of her children who was involved in the abduction has suffered serious

mental health issues and that she and both of her children continued to grapple with the event over

seven years later. (Id.). Another victim testified that the underlying offense put a burden on her

family, that she sought a concealed carry license as a result of the Defendant’s conduct, and that



                                                  7
Case: 2:04-cr-00119-ALM-CMV Doc #: 338 Filed: 01/19/21 Page: 8 of 8 PAGEID #: 3478




she imagines she will be impacted by this event for the rest of her life. (Id.). A third victim testified

that the conduct still impacts those who work at the bank, where she has continued to work, as

well as her personal life. (Id.). The Court therefore finds that the retribution, deterrence,

incapacitation, and rehabilitation interests served by the original sentence counsel against early

release in this case.

        For these reasons, Mr. Watkins’s Motion for Compassionate Release (ECF No. 333) is

DENIED.

                                           D. CONCLUSION

        For these reasons, Mr. Watkins’s Motion for Compassionate Release (ECF No. 333) is

DENIED.



        IT IS SO ORDERED.


                                                /s/ Algenon L. Marbley
                                                ALGENON L. MARBLEY
                                                CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 19, 2021




                                                   8
